PER CURIAM.
Johnny Ortiz appeals the denial of his motion for postconviction relief. The trial court denied the motion as a duplicate motion, but did not attach any documentation from the file to support that determination. Without the attachment of the prior motion, and other pertinent records, this court is precluded from adequately reviewing the appeal. See Bell v. State, 585 So.2d 496 (Fla. 2d DCA 1991).
Accordingly, we reverse and remand for the attachment of any documents in the record that support the trial court’s order.
SCHOONOVER, C.J., and RYDER and PATTERSON, JJ., concur.